Citation Nr: 1211068	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for post-traumatic arthritis of the right wrist, status-post excision of a ganglion cyst (right wrist disability), to include entitlement to special monthly compensation (SMC) for loss of use of the right hand.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to November 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently returned to the St. Petersburg, Florida RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's service-connected right wrist disability has been manifested by symptoms most analogous to loss of use of the right hand.  

2.  The Veteran has effectively lost the use of his right hand due to his service-connected right wrist disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for a right wrist disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5024, 5125, 5214, 5215 (2011).

3.  The criteria for special monthly compensation based on loss of use of the right hand are met.  38 U.S.C.A. §§ 1114(k), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.350(a)(2), 4.71a, Diagnostic Code 5125 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a May 2009 letter, prior to the September 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in September 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  

Accordingly, the Board will address the merits of the Veteran's claims.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.

A veteran can be awarded a 70 percent rating for loss of use of (or amputation of) a dominant hand due to a service-connected disability.  38 C.F.R. § 4.71a, Diagnostic Code 5125.

Special monthly compensation is also payable for loss of use of a hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2)

Loss of use of a hand is determined to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63. 

The Veteran's right wrist disability has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under this code, for a major (dominant) joint, dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a.

Alternatively, under Diagnostic Code 5214, a 30 percent rating is warranted for favorable ankylosis of the major wrist with 20 to 30 degrees dorsiflexion.  The next higher evaluation of 40 percent is available where the major wrist ankylosis is in any other position except favorable.  The maximum evaluation of 50 percent is available where the major wrist ankylosis is unfavorable, is in any degree of palmar flexion, or is associated with ulnar or radial deviation.  38 C.F.R. § 4.71a.

The rating criteria for ulnar nerve disabilities are found at 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under these criteria, mild incomplete paralysis of either extremity warrants a 10 percent rating.  Moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity, and a 30 percent rating for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity, and a 40 percent rating for the major extremity.  A maximum evaluation of 50 percent for the minor extremity and 60 percent for the major extremity for complete paralysis of the ulnar nerve of the major upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist. 

The rating criteria for median nerve disabilities are found at 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under these criteria, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  A maximum evaluation of 70 percent for complete paralysis of the median nerve of the upper extremity, which is defined as being manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminences, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absences of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

By way of background, the Veteran was originally awarded service connection for his right wrist disability in a January 2000 rating decision.  He was assigned a noncompensable disability rating, effective June 21, 1999.  The Veteran filed his instant claim for increase in March 2009.  The RO increased the Veteran's rating to 10 percent, effective the date of his claim for increase.  They denied a temporary 100 percent rating following surgery because the Veteran did not meet the criteria under 38 C.F.R. § 4.30.  

The Veteran was afforded a VA examination of the right wrist in August 2009, during which it was noted that his right hand was his dominant hand.  The Veteran endorsed daily pain of 8 out of 10 that is treated with prescription medication.  His February 2009 surgery (carpal tunnel release) was noted.  The symptoms included pain, stiffness, weakness, decreased speed of joint motion, and swelling.  There was no deformity, giving way, instability, incoordination, locking, dislocation/subluxation, effusions, or flare-ups noted.  The examiner did not find constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran denied the use of any assistive aids.  

Physical examination of the right wrist revealed edema, tenderness, and pain at rest.  Range of motion testing revealed right dorsiflexion to 10 degrees, palmar flexion to 15 degrees, radial deviation to 10 degrees, and right ulnar deviation to 5 degrees.  There was objective evidence of pain following repetitive motion, and there was additional limitation of motion following three repetitions primarily due to pain.  After repetitive motion, range of motion in the right wrist showed dorsiflexion to 5 degrees and palmar flexion to 10 degrees.  There was no evidence of joint ankylosis.  MRI of the right wrist revealed possible tears of the scapholunate and lunotriquetral ligaments, cystic changes in multiple carpal bones, but no fracture or soft tissue masses were seen.  The examiner diagnosed the Veteran as having right wrist carpal tunnel syndrome, traumatic arthritis, and distant history of ganglion cyst with excision.  The examiner noted that this disability moderately affected his chores, shopping, recreation, but prevented his ability to exercise and sports.  It mildly affected other activities of daily living.  

A concurrent scar examination revealed a horizontal, 6 cm scar on the right wrist from the original excision of the ganglion cyst.  It was well-healed, nonadherent, normal skin tone, and nontender.  The Veteran had another 9 cm scar from the carpal tunnel release that remained red and was slightly raised and slightly tender, but without signs of infection, adherence, or skin breakdown.  The examiner found that this superficial scar had no signs of breakdown, inflammation, edema, keloid formation or other disabling effects.  

The examiner opined that the Veteran's current right wrist disability, including traumatic arthritis and carpal tunnel syndrome were likely precipitated by the in-service ganglion cyst and its incision.  The examiner noted that although the Veteran was recovering from recent surgery to the right wrist his activities were very limited.  She noted that the Veteran should be monitored by a physical therapist or orthopedic surgeon, but he should be expected to have a reasonable outcome.  

The Veteran underwent an EMG in August 2009.  He was found to have right median nerve motor and sensory distal latencies, prolonged, right ulnar nerve sensory distal latency, prolonged, but nerve conduction velocity was within normal limits.  

A June 2010 private treatment record shows a diagnosis of posttraumatic arthritis of the right wrist with complete ankylosis.  

In a June 2010 letter from the Veteran's private physician, he indicated that the Veteran has a severe right wrist scaphoid lunate advanced collapse or severe radial carpal joint arthritis.  Despite the Veteran's surgeries, he still has significant trouble in the right wrist, including less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements, pain, swelling, deformity, and atrophy.  

The Veteran's private treating physician submitted a letter, dated in July 2010, indicating that the Veteran's right hand is essentially nonfunctional secondary to pain.  He found that it was not amenable to additional surgery and this limits the use of his hand.  

The Veteran was afforded another VA examination in September 2010 during which he reported constant pain in the right wrist.  He assessed the pain as 10 out of 10 in terms of severity.  The Veteran further noted that he was unable to move his fingers, hand, or wrist on the right due to pain.  The examiner noted a decrease in right hand strength and dexterity, and he was unable to make a fist with his hand due to pain.  The Veteran denied a history of flare-ups of joint symptoms.  

The examiner was unable to perform most range of motion testing on the Veteran's right fingers because of pain.  There was objective evidence of pain observed.  The examiner found no evidence of amputation, ankylosis, or deformity of a digit or part of a digit.  The examiner indicated that the Veteran was unable to use his right hand at all and was unable to use his right wrist secondary to pain.  The Veteran had a splint on the right hand, fingers, and wrist, and his right thumb was taped to his right index finger.  The examiner was unable to determine whether there was ankylosis of the right hand, wrist, or fingers as the Veteran was unable to move them due to extreme pain, even with the slightest movement.  The examiner diagnosed right wrist, hand, and finger dysesthesias with loss of function.  She further noted that the problem associated with his diagnosis is loss of use of the right hand secondary to service-connected right wrist disability.  The disability caused significant effects on his usual occupation.  It prevents him from chores, exercise, dressing, toileting, and grooming.  The examiner noted that the Veteran is totally dependent on his wife to complete the activities of daily living.  Ultimately, the examiner found that the Veteran had a total non-functioning right hand, wrist, fingers, and the function may be accomplished equally well by an amputation stump with prosthesis.  

The Veteran has also sought treatment at the VA Medical Center and complained of chronic right wrist pain with discomfort, swelling, and decreased range of motion.  

The Veteran and his wife both provided statements to VA and testimony before the undersigned regarding the severity of his right wrist disability.  They both have indicated that the Veteran is unable to use his right hand to perform his activities of daily living including, dressing, washing, and toileting.  He also is unable to write and drives infrequently.  

First, the Board finds that the Veteran's 2009 surgeries of the right wrist are shown to be attributable to his service-connected right wrist disability, status-post ganglion cyst excision.  There is clinical evidence of record showing the possibility that the Veteran's in-service excision of a ganglion cyst on the right could lead to traumatic arthritis of the right wrist joint and carpal tunnel syndrome.  Private treating physicians have also indicated that his in-service injury was a likely precursor to his current problems in the right wrist.  

Upon review of the evidence of record, the Board finds that the Veteran is entitled to a 70 percent rating for loss of use of the dominant hand pursuant to Diagnostic Code 5125.  This is the maximum rating allowable for combined ratings for disabilities of the right wrist under the amputation rule.  See 38 C.F.R. § 4.68.  Thus, the Board need not address the other rating criteria related to right wrist limitation of motion and associated nerve problems.  

The Board also finds that throughout the entire time period on appeal, the Veteran's right wrist disability has caused him the loss of use of his right hand, and he should be entitled to SMC for the loss of use of the right hand.  Careful review of the record shows private and VA treatment records showing no ability to move the right hand secondary to severe pain.  Other treatment records show that the Veteran's post-traumatic arthritis of the right wrist is analogous to ankylosis of the right wrist joint.  The record adequately shows that the Veteran's pain and limitation of motion associated with the service-connected right wrist disability is so severe as to require 3-4 prescription medication pills for pain relief each day.  In addition, the competent and credible testimony from both the Veteran and his spouse supports the VA examination findings that the Veteran is not able to tend to all of his activities of daily living.  

The Board concludes that the Veteran has no effective ability to grasp and manipulate with his right hand other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  Accordingly, he is entitled to SMC for loss of use of the right hand.

The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted under the circumstances.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of his right wrist disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.


ORDER

A 70 percent rating, but not higher, for loss of use of the right hand, for the entire period on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to special monthly compensation for loss of use of the right hand is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


